Name: Council Regulation (EEC) No 1453/82 of 18 May 1982 fixing the monthly price increases for cereals, wheat and rye flour and wheat groats and meal for the 1982/83 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14 . 6 . 82 Official Journal of the European Communities No L 164/9 COUNCIL REGULATION (EEC) No 1453/82 of 18 May 1982 fixing the monthly price increases for cereals, wheat and rye flour and wheat groats and meal for the 1982/83 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES , the reference price for common wheat of bread-making quality, operative for the first month of the marketing year, shall be as follows : (ECU/tonne)Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (*), as last amended by Council Regulation (EEC) No 1451/82 (2), and in particular Article 6 (2 ) thereof, Period Common wheat , rye , barley and maize Durum wheat August 1982   September 2-44 2-62 October 4-88 5-24 November 7-32 7-86 December 9-76 10-48 January 1983 12-20 13-10 February 14-64 15-72 March 17-08 18-34 April 19-52 20-96 May 21-96 23-58 June (24-40) (26-20) July ( 24-40)  Having regard to the proposal from the Commission, Whereas, when the number and amount of the monthly increases and the first month during which these are to apply are fixed, account should be taken of the storage costs and financing charges for storing cereals in the Community and of the need to ensure that the disposal of stocks of cereals conforms to market requirements , HAS ADOPTED THIS REGULATION: Article 1 The monthly increases indicated in brackets shall apply neither to the reference price for common wheat of bread-making quality nor to intervention prices . Article 3 For the 1982/83 marketing year, the monthly increases to be applied to the target price, threshold price and intervention price for the products listed in Article 1 (a), (b ) and (c) of Regulation (EEC) No 2727/75 and to the reference price for common wheat of bread-making quality, shall be as set out in this Regulation. The monthly increases to be applied to the threshold price for meslin, oats , buckwheat, millet, canary seed and sorghum operative for the first month of the marketing year shall be the same as those applicable to cereals other than durum wheat. Article 2 Article 4The monthly increases to be applied to the target price, threshold price and intervention price for common wheat, rye, barley and maize and durum wheat and to The monthly increases to be applied to the threshold price for wheat, meslin and rye flour and to the threshold price for groats and meal of common wheat and of durum wheat operative for the first month of the marketing year shall be as follows : (*) OJ No L 281 , 1 . 11 . 1975 , p. 1 . (2 ) See p. 1 of this Official Journal . No L 164/ 10 Official Journal of the European Communities 14 . 6 . 82 (ECU/tonne) Period Wheat , mesiin and rye flour , common wheat groats and meal Groats and meal of durum wheat August 1982  *4 September 3-68 4-14 October . 7-36 8-28 November 11-04 12-42 December 14-72 16-56 January 1983 18-40 20-70 February 22-08 24-84 March 25-76 28-98 April 29-44 33-12 May 33-12 37-26 June 36-80 41-40 July 36-80  Article 5 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 August 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 May 1982. For the Council The President P. de KEERSMAEKER